DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added): “pressure changing apparatus”—as recited in claim 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification1 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitation. The Specification suggests that the “pressure changing apparatus” can be a vacuum pump. (Spec. ¶ 23.) In connection with these findings, the instant limitation is being interpreted as covering a vacuum pump and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5–8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara2 in view of Inukai3 and Satou.4
With respect to independent claim 5, the following analysis applies.
Overview of Miyahara
Miyahara discloses a separation membrane structure capable of achieving both permeation performance and separation performance. (Miyahara p. 1, ll. 17–30.) The separation membrane comprises a first separation membrane formed on a porous support and a second separation membrane formed on the first separation membrane. (Id. p. 1, ll. 31–33.) The first separation membrane is a high-silica zeolite5 (hereinafter “first zeolite”) and can have Si and Al atoms. (Miyahara p. 3, ll. 83–92.) The second separation membrane is a low-silica zeolite6 (hereinafter “second zeolite”) which has a lower Si/Al atom ratio than the first zeolite. (Miyahara p. 4, ll. 143–150.) Miyahara suggests that the second zeolite contains at least: a silicon atom, an aluminum atom, an oxygen atom, and at least one atom selected from the group consisting of alkali metals and alkaline earth metals. (Id.; see also p. 4, ll. 125–129; p. 5, ll. 197–201.) Miyahara further suggests that the second zeolite can have the same framework structure as the first zeolite. (Miyahara, paragraph bridging pp. 4–5.)
Claim elements not expressly taught or suggested by Miyahara
Miyahara does not appear to specify the claimed separation vessel, housing portion, and pressure changing apparatus.
Separation vessel; housing portion; pressure changing apparatus
Inukai discloses a dehydration apparatus 100 comprising a separation vessel 25, a housing portion 22, and a separation filter 10. (Inukai FIG. 4; ¶¶ 99–103.) Notably, the separation filter comprises a separation membrane 14. (Id. FIG. 2 (showing separation membranes 14 lining cells 6).) Inukai teaches passing an aqueous solution into a first space (i.e., “supply side space”) 32 so that water can be selectively removed, via the separation membrane, and passed to a second space (i.e., “permeate side space”) 34. (Inukai ¶ 99.) The permeate side space has a reduced pressure relative to the supply side space. (Id.) Additionally, Inukai’s separation membrane is formed of first and second zeolites. (Id. FIG. 3 (showing outermost layer 15 and underlayer 16).) With these findings in mind, Inukai’s dehydration apparatus is interpreted as comprising: (1) a separation vessel including a separation membrane that selectively separates water from a mixture containing water; and (2) a housing portion that is sectioned by the separation membrane into (i) a supply side space to which the mixture is supplied and (ii) a permeation side space to which water permeated through the separation membrane flows out. (See, e.g., Inukai FIG. 4; ¶ 99.)
Satou discloses an apparatus for evaluating the permeation performance of a separation membrane. (Satou FIG. 6; ¶ 110.) Satou’s apparatus comprises: (i) a separation vessel (i.e., the outermost tank) including a zeolite membrane 2, one side of said zeolite membrane facing a permeation side space (the permeate side of the membrane) and another side of said zeolite membrane facing a supply side space defined by a mixed solution 3 (Satou FIG. 6); (ii) a housing portion (the container with the triangular shaped top that encloses the mixed solution that is sectioned into the supply side space and the permeation side space (id.); and (iii) a pressure changing apparatus 10 (id.) configured to increase the pressure in the supply side space and/or reduce the pressure in the permeation side space.
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). With this holding in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to combine the teachings of Inukai with the teachings of Miyahara, viz., such that Miyahara’s separation membrane structure is used in Inukai’s dehydration apparatus, in order to yield the predictable result of separating water from an aqueous solution. KSR, 550 U.S. at 415–16. In addition, it is further submitted that it would have also been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to combine the teachings of Satou with the teachings of the instant combination, viz., such that Satou’s pressure changing apparatus is used in conjunction with the dehydration apparatus of the instant combination, in order to yield the predictable result of increasing the pressure in the supply side space and/or reducing the pressure in the permeation side space. (Id.)
With respect to claim 6, as conveyed in § 3.4.1 above, the first zeolite is a high-silica zeolite and the second zeolite is a low-silica zeolite.
With respect to claim 7, Miyahara suggests that the framework structure can be any one of MFI, DDR, MEL, BEA, or CHA. (Miyahara p. 3, ll. 97–106.)
With respect to claim 8, Miyahara suggests that the framework structure can be any one of MFI and MEL. (Id.)
Response to Remarks7
Applicant has argued that “a person of ordinary skill in the are would have recognized that the apparatus disclosed in Miyahara does not include a separation membrane that selectively separates water from a mixture containing water from a mixture containing water, as now recited in claim 5”. (Remarks 6.) Respectfully, these remarks are unpersuasive.
Here, Applicant refers to intended uses of the apparatus of claim 1 as well as materials worked upon (e.g., separating water). See MPEP §§ 2114(II), 2115. Previously it has been held that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003); Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002) (“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.”).  Thus, in view of these holdings, it is respectfully submitted that the features referred to by Applicant are not being given patentable weight.
Moreover, as conveyed in § 3.4.3 supra, Miyahara discloses some of the same zeolites used by Applicant. As such, Miyahara’s zeolites should be capable of selectively separating water: since they have the same structure as Applicant’s claimed zeolites. See MPEP § 2112.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed December 5, 2019 (“Spec.”)
        2 WO 2016/084679 A1, published June 2, 2016 (“Miyahara”). Note, Examiner is using an English translation of Miyahara and this translation has been submitted into the record.
        3 US 2014/0291245 A1, published October 2, 2014 (“Inukai”).
        4 US 2012/0074065 A1, published March 29, 2012 (“Satou”).
        5 See Spec. ¶ 46 (“A zeolite that has a Si/Al atom ratio of 200 or higher is a high-silica zeolite”).
        6 Id. ¶ 54 (“A zeolite that has a Si/Al atom ratio of 60 or lower is a low-silica zeolite”).
        7 Remarks filed June 23, 2022.